By the Court,
Cole, J.
In the case of Moss vs. The Board of Supervisors of Outagamie County, just decided, we held that a person purchasing a part of one of the even sections in the Eox and Wisconsin Improvement grant, acquired a right or interest therein, which was subject to taxation under the laws of this state, even before the passage of the act of congress of June 8th, 1858. We suppose that decision, in effect, disposes of this case.
*47Tbe order overruling tbe demurrer to tbe complaint filed herein, must be reversed, and tbe case remanded for further proceedings. '
Dixon, C. J., dissented, for tbe reasons assigned in bis dissenting opinion in tbe case of Ross vs. The Supervisors of Outagamie County, ante, p. 26.